         Case 1:20-cr-00088-DLC Document 43 Filed 03/22/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 UNITED STATES OF AMERICA,                            CR 20–88–BLG–DLC

                      Plaintiff,

 vs.                                                         ORDER

 AVERY JOSEPH BRADSHAW,

                       Defendant.

       United States Magistrate Judge Timothy J. Cavan has entered his Findings

and Recommendation in this matter on March 4, 2021. (Doc. 41.) Neither party

objects, and so the Court will review for clear error. United States v. Reyna-Tapia,

328 F.3d 1114, 1121 (9th Cir. 2003); Thomas v. Arn, 474 U.S. 140, 149 (1985).

Clear error exists if the Court is left with a “definite and firm conviction that a

mistake has been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir.

2000) (citations omitted).

       Judge Cavan recommended this Court accept Defendant Avery Joseph

Bradshaw’s guilty plea after Bradshaw appeared before him pursuant to Federal

Rule of Criminal Procedure 11, and entered a plea of guilty to one count of a

prohibited person in possession of a firearm in violation of 18 U.S.C. § 922(g)(9)

as set forth in the Indictment.



                                           1
        Case 1:20-cr-00088-DLC Document 43 Filed 03/22/21 Page 2 of 2



      The Court finds no clear error in Judge Cavan’s Findings and

Recommendation and adopts them in full. The Court will defer acceptance of the

Plea Agreement until sentencing when the Court will have reviewed the Plea

Agreement and Presentence Investigation Report. Accordingly,

      IT IS ORDERED that the Findings and Recommendation (Doc. 41) is

ADOPTED in full. Bradshaw’s motion to change plea (Doc. 35) is GRANTED

and he is adjudged guilty as charged in the Indictment.

      DATED this 22nd day of March, 2021.




                                         2
